UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended June 30, 2012 Commission File Number 000-52748 FIRST GUARANTY BANCSHARES, INC. (Exact name of registrant as specified in its charter) Louisiana 26-0513559 (State or other jurisdiction incorporation or organization) (I.R.S. Employer Identification Number) 400 East Thomas Street Hammond, Louisiana (Address of principal executive office) (Zip Code) (985) 345-7685 (Telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As ofAugust 10, 2012 the registrant had6,293,067 shares of $1 par value common stock outstanding. Table of Contents Page Part I. Financial Information Item1. Financial Statements (unaudited) 3 Consolidated Balance Sheets as of June 30, 2012 and December 31, 2011 3 Consolidated Statements of Income for thethree and sixmonthsended June 30, 2012 and 2011 4 Consolidated Statements of Shareholders' Equity for thesix months ended June 30, 2012and 2011 5 Consolidated Statements of Cash Flows for thesix months ended June 30, 2012 and 2011 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 35 Part II. Other Information 35 Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Exhibits 35 Signatures 36 2 PART I.FINANCIAL INFORMATION Item 1.Consolidated Financial FIRST GUARANTY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands, except share data) June 30, 2012 December 31, 2011 Assets Cash and cash equivalents: Cash and due from banks $ $ Interest-earning demand deposits with banks 21 2 Federal funds sold Cash and cash equivalents Interest-earning time deposits with banks - Investment securities: Available for sale, at fair value Held to maturity, at cost (estimated fair value of $33,333 and $113,197, respectively) Investment securities Federal Home Loan Bank stock, at cost Loans held for sale - Loans, net of unearned income Less: allowance for loan losses Net loans Premises and equipment, net Goodwill Intangible assets, net Other real estate, net Accrued interest receivable Other assets Total Assets $ $ Liabilities and Stockholders' Equity Deposits: Noninterest-bearing demand $ $ Interest-bearing demand Savings Time Total deposits Short-term borrowings Accrued interest payable Long-term borrowing Other liabilities Total Liabilities Stockholders' Equity Preferred stock: Series C - $1,000 par value - authorized 39,435 shares; issued and outstanding 39,435 Common stock: ¹ $1 par value - authorized 100,600,000 shares; issued 6,294,227 Surplus Treasury Stock, at cost, 1,160and 0 shares, respectively ) - Retained earnings Accumulated other comprehensive income Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See Notes to the Consolidated Financial Statements. ¹2011 share amounts have been restated to reflect the ten percent stock dividend paid February 24, 2012 to stockholders of record as of February 17, 2012. 3 FIRST GUARANTY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (unaudited) Six Months EndedJune 30, ThreeMonths EndedJune 30, (in thousands, except share data) Interest Income: Loans (including fees) $ Loans held for sale 1 5 - 4 Deposits with other banks 36 23 21 13 Securities (including FHLB stock) Federal funds sold 7 9 4 4 Total Interest Income Interest Expense: Demand deposits Savings deposits 27 22 13 11 Time deposits Borrowings 73 14 34 7 Total Interest Expense Net Interest Income Less: Provision for loan losses Net Interest Income after Provision for Loan Losses Noninterest Income: Service charges, commissions and fees Net gains on securities Loss on securities impairment - ) - - Net gain (loss)on sale of loans ) 95 1 48 Other Total Noninterest Income Noninterest Expense: Salaries and employee benefits Occupancy and equipment expense Other Total Noninterest Expense Income Before Income Taxes Less: Provision for income taxes Net Income Preferred Stock Dividends ) Income Available to Common Shareholders $ Per Common Share:1 Earnings $ Cash dividends paid $ Average Common Shares Outstanding1 See Notes to Consolidated Financial Statements 12011 share amounts have been restated to reflect the ten percent stock dividend paid February 24, 2012 to stockholders of record as of February 17, 2012. 4 FIRST GUARANTY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (unaudited) Series A Series B Series C Accumulated Preferred Preferred Preferred Common Other Stock Stock Stock Stock Treasury Retained Comprehensive (in thousands, except per share data) $1,000 Par $1,000Par $1,000 Par $1 Par Surplus Stock Earnings Income/(Loss) Total Balance December 31, 2010 $ $ $ - $ $ $ - $ $ ) $ Net income - Change in unrealized loss on AFS securities, net of reclassification adjustments and taxes - Comprehensive Income Cash dividends on common stock ($0.29 per share) - ) - ) Preferred stock dividend, amortization and accretion ) - ) - ) Balance June 30, 2011 (unaudited) $ $ $ - $ $ $ - $ $ $ Balance December 31, 2011 $ - $ - $ - $ $ $ Net Income - Change in unrealized loss on AFS securities, net of reclassification adjustments and taxes - Comprehensive Income Cash dividends on common stock ($0.32 per share) - (2,022 ) - ) Treasury shares purchased, at cost,1,160 shares - ) - - ) Preferred stock dividend - (986 ) - ) BalanceJune 30, 2012 (unaudited) $ - $ - $ ) $ $ $ See Notes to Consolidated Financial Statements 5 FIRST GUARANTY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Six months endedJune 30, (in thousands) Cash Flows From Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Depreciation and amortization Amortization/Accretion of investments Gain on calls and sales ofsecurities ) ) Loss on sale of assets 59 - Other than temporary impairment charge on securities - 97 ORE write-downs andlosses on disposition, net of gains FHLB stock dividends (1 ) (2 ) Net increasein loans held for sale ) ) Change in other assets and liabilities, net ) Net Cash Provided By Operating Activities ) Cash Flows From Investing Activities Net increase in called bonds receivable ) - Funds invested in certificates of deposit ) - Proceeds from maturities and callsof HTM securities Proceeds from maturities, calls and sales of AFS securities Funds invested in HTM securities ) ) Funds Invested in AFS securities ) ) Proceeds from sale/redemption of Federal Home Loan Bank stock Funds invested in Federal Home Loan Bank stock ) ) Net (increase)decreasein loans ) Purchase of premises and equipment ) ) Proceeds from sales of premises and equipment - Proceeds from sales of other real estate owned Net Cash Used In Investing Activities ) ) Cash Flows From Financing Activities Net increase (decrease)in deposits ) Netincrease (decrease)in federal funds purchased and short-term borrowings ) Proceeds from long-term borrowings - Repayment of long-term borrowings ) - Purchase of treasury stock ) - Dividends paid ) ) Net Cash Provided By Financing Activities Net DecreaseIn Cash and Cash Equivalents ) ) Cash and Cash Equivalents at the Beginning of the Period Cash and Cash Equivalents at the End of the Period $ $ Noncash Activities: Loans transferred to foreclosed assets $ $ Cash Paid During The Period: Interest on deposits and borrowed funds $ $ Income taxes $ $ See Notes to the Consolidated Financial Statements. 6 NOTESTO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles. The consolidated financial statements and the footnotes of First Guaranty Bancshares, Inc. (the “Company”) thereto should be read in conjunction with the audited financial statements and note disclosures for the Company previously filed with the Securities and Exchange Commission in the Company’s Annual Report filed on Form 10-K for the year ended December 31, 2011. The consolidated financial statements include the accounts of First Guaranty Bancshares, Inc. and its wholly owned subsidiary First Guaranty Bank.All significant intercompany balances and transactions have been eliminated in consolidation. In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments necessary for a fair presentation of the consolidated financial statements. Those adjustments are of a normal recurring nature. The results of operations for thethreeand sixmonth periods ended June 30, 2012 and 2011 are not necessarily indicative of the results expected for the full year. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the consolidated financial statements and accompanying notes. Actual results could differ from those estimates. Material estimates that are susceptible to significant change in the near term are the allowance for loan losses, valuation of goodwill, intangible assets and other purchase accounting adjustments. Note 2.Recent Accounting Pronouncements There are no recent accounting pronouncements to disclose for the first six months of 2012. 7 Note3. Securities A summary comparison of securities by type at June 30, 2012 and December 31, 2011 is shown below. June 30, 2012 December 31, 2011 (in thousands) Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Available for sale: U.S Government Treasuries $ $ - $ - $ $ - $ - $ - $ - U.S. Government Agencies ) ) Corporate debt securities ) ) Mutual funds or other equity securities 43 - 38 - Municipal bonds - (1 ) Total available for sale securities $ $ $ ) $ ) $ Held to maturity: U.S. Government Agencies $ $ $ (- ) $ (4 ) $ Total held to maturity securities $ $ $ (- ) $ (4 ) $ The scheduled maturities of securities atJune 30, 2012, by contractual maturity, are shown below. Expected maturities may differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. June 30, 2012 (in thousands) Amortized Cost Fair Value Available For Sale: Due in one year or less $ $ Due after one year through five years Due after five years through 10 years Over 10 years Total available for sale securities $ $ Held to Maturity: Due in one year or less $ - $ - Due after one year through five years Due after five years through 10 years Over 10 years Total held to maturity securities $ $ AtJune 30, 2012approximately$443.2 million in securities were pledged to secure public fund deposits, and for other purposes required or permitted by law. The following is a summary of the fair value of securities with gross unrealized losses and an aging of those gross unrealized losses at June 30, 2012. Less Than 12 Months 12 Months or More Total (in thousands) Fair Value Gross Unrealized Losses Fair Value Gross Unrealized Losses Fair Value Gross Unrealized Losses Available for sale: U.S. Government Treasuries $ $ - $ - $ - $ $ - U.S. Government agencies ) - - ) Corporate debt securities ) ) ) Mutual funds or other equity securities - Municipals - Total available for sale securities $ $ ) $ $ ) $ $ ) Held to maturity: U.S. Government agencies $ - $ (- ) $ - $ - $ - $ (- ) Total held to maturity securities $ - $ (- ) $ - $ - $ - $ (- ) 8 At June 30, 2012, 88 debt securities have grossunrealized losses of $0.7 million or 0.33% of amortized cost. All securities with unrealized losses were classified as available for sale at June 30, 2012. The Company believes that it will collect all amounts contractually due and has the intent and the ability to hold these securities until the fair value is at least equal to the carrying value. The Company had1 U.S. Treasury security, 18 U.S. Government agency securities and 62 corporatedebt securities that had gross unrealized losses for less than 12 months. The Company had 7 corporate debt securities whichhave been in a continuous unrealized loss position for 12 months or longer. Securities with unrealized losses greater than 12 months had a total amortized cost of $2.7 million. Securities with unrealized losses less than 12 monthshad a total amortized cost of $202.6 million. If an equity security has an impairment that is other than temporary, then an impairment loss shall be recognized in earnings equal to the entire difference between the investment's cost and its fair value at the balance sheet date of the reporting period for which the assessment is made. The fair value of the investment would then become the new amortized cost basis of the investment andis not adjusted for subsequent recoveries in fair value. For debt securities, other than temporary impairment loss is recognized in earnings if the Company is required to sell or is more likely than not to sell the security before recovery of its amortized cost. If the Companyis not required to sell the security or does intend to sell the security, the other-than-temporary impairmentis separated into the amount representing credit loss and the amount related to all other factors. The amountrelated to credit loss is recognized in earnings and the amount related to all other factors is recognized in other comprehensive income.The previous amortized cost basis less the other-than-temporary impairment recognized in earnings shall become the new amortized cost basis of the investment. Management evaluates securities for other-than-temporary impairment at least quarterly and more frequently when economic or market conditions warrant such evaluation. Consideration is given to (i) the length of time and the extent to which the fair value has been less than cost, (ii) the financial condition and near-term prospects of the issuer, (iii) the recovery of contractual principal and interest and (iv) the intent and ability of the Company to retain its investment in the issuer for a period of time sufficient to allow for any anticipated recovery in fair value. In analyzing an issuer’s financial condition, Management considers whether the securities are issued by the federal government or its agencies, whether downgrades by bond rating agencies have occurred and industry reports. The number of investment securities issued by U.S. government and government agencies with unrealized losses and the amount of unrealized losses on those investment securities are primarily the result of market interest rates. At June 30, 2012 the Company had the ability and intent to hold these securities in its current portfolio until recovery, which may be until maturity. The corporate debt securities consist primarily of corporate bonds issued by the following types of organizations: financial, insurance, utilities, manufacturing, industrial, consumer productsand oil and gas. Also included in corporate debt securities are trust preferred capital securities, many issued by national and global financial services firms. The Company believes that the each of the issuers will be able to fulfill the obligations of these securities. At June 30, 2012the Company had the ability and intent to hold these securities until they recover, which could be at their maturity dates. The held to maturity portfolio is comprised of government sponsored enterprise securities such as FHLB, FNMA, FHLMC, and FFCB. The securities have maturities of 15 years or less and the securities are used to collateralize public funds. As of June 30, 2012public funds deposits totaled $452.5 million.The Company has maintained public funds in excess of $175.0 million since December 2007.Management believes that public funds will continue to be a significant part of the Company's deposit base and will need to be collateralized by securities in the investment portfolio. Securities with unrealized losses are currently performing according to their contractual terms. Management has the intent and ability to hold these securities for the foreseeable future. The fair value is expected to recover as the securities approach their maturity or repricing date or if market yields for such investments decline. As a result of uncertainties in the market affecting companies in the financial services industry, it is at least reasonably possible that a change in the estimate will occur in the near term. The Companydid not recordan impairment write-down on its securities for the first six months of 2012. During thefirst quarter of2011, the Company recorded an impairment write-down on securities from one issuer of $0.1 million. This write-down was partially offset by a subsequent gain onsale of the securitiesof $45,000 inthe third quarterof 2011. At June 30, 2012, the Company's exposure to investment securities issuers thatexceeded 10% of stockholders’ equity was as follows: At June 30, 2012 (in thousands) Amortized Cost Fair Value Federal Home Loan Bank (FHLB) $ $ Federal Home Loan Mortgage Corporation (Freddie Mac-FHLMC) Federal National Mortgage Association (Fannie Mae-FNMA) Federal Farm Credit Bank (FFCB) U.S. Government Treasuries Total $ $ 9 Note4. Loans The following table summarizes the components of the Company's loan portfolio as of June 30, 2012 andDecember 31, 2011: June 30, 2012 December 31, 2011 (in thousands) Balance As % of Category Balance As % of Category Real Estate: Construction & land development $ % $ % Farmland % % 1- 4 Family % % Multifamily % % Non-farm non-residential % % Total Real Estate % % Non-real Estate: Agricultural % % Commercial and industrial % % Consumer and other % % Total Non-real Estate % % Total loans before unearned income % % Less: Unearned income ) ) Total loans net of unearned income $ $ The following table summarizes fixed and floating rate loans by maturity and repricing frequencies as of June 30, 2012 and December 31, 2011: June 30, 2012 December 31, 2011 (in thousands) Fixed Floating Total Fixed Floating Total One year or less $ One to five years Five to 15 years Over 15 years Total (excluding nonaccrual loans) $ Nonaccrual loans Total loans before unearned income Less: Unearned income ) ) Total loans net of unearned income $ $ The majority of floating rate loans have interest rate floors. As of June 30, 2012, $255.6 million of these loans were at the floor rate. Nonaccrual loans have been excluded from the calculation. The following tables present the age analysis of past due loans at June 30, 2012 and December 31, 2011: As of June 30, 2012 (in thousands) 30-89 Days Past Due 90 Days or Greater Total Past Due Current Total Loans Recorded Investment90 Days Accruing Real Estate: Construction & land development $ - Farmland 48 - 1 - 4 family Multifamily - - Non-farm non-residential - Total Real Estate Non-Real Estate: Agricultural - Commercial and industrial - Consumer and other 77 - Total Non-Real Estate - Total loans before unearned income $ Less: unearned income ) Total loans net of unearned income $ 10 As of December 31, 2011 (in thousands) 30-89 Days Past Due 90 Days or Greater Total Past Due Current Total Loans Recorded Investment90 Days Accruing Real estate: Construction & land development $ $ $, $ $ $ - Farmland 45 - 1 - 4 family Multifamily - - Non-farm non-residential Total Real Estate Non-Real Estate: Agricultural 90 - Commercial and industrial - Consumer and other 28 8 Total Non-Real Estate 8 Total loans before unearned income $ Less: unearned income ) Total loans net of unearned income $ The Company's management monitors the credit quality of its loans on an ongoing basis. Measurement of delinquency and past due status are based on the contractual terms of each loan. For all loan classes, past due loans are reviewed on a monthly basis to identify loans for nonaccrual status. Generally, when collection in full of the principal and interest is jeopardized, the loan is placed on nonaccrual. The accrual of interest income on commercial and most consumer loans generally is discontinued when a loan becomes 90 to 120 days past due as to principal or interest. When interest accruals are discontinued, unpaid interest recognized in income is reversed.The Company'smethod of income recognition for loans that are classified as nonaccrual is to recognize interest income on a cash basis or apply the cash receipt to principal when the ultimate collectability of principal is in doubt. Nonaccrual loans will not normally be returned to accrual status unless all past due principal and interest has been paid. The following is a summary of nonaccrual loans by class: (in thousands) As of June 30, 2012 As of December 31, 2011 Real Estate: Construction & land development $ $ Farmland 1 - 4 family Multifamily - Non-farm non-residential Total Real Estate Non-real Estate: Agricultural Commercial and industrial Consumer and other 77 20 Total Non-Real Estate Total Nonaccrual Loans $ $ 11 The Company assigns credit quality indicators of pass, special mention, substandard, and doubtfulto its loans. For the Company's loans with acommercial and consumer credit exposure,theCompanyinternally assigns a grade based on the creditworthiness of the borrower. For loans with a consumer credit exposure,the Bankinternally assigns a grade based upon an individual loan’s delinquency status. Loansincluded in the Pass category are performing loans with satisfactory debt coverage ratios, collateral, payment history, and documentation. Special mention loans have potential weaknesses that deserve management’s close attention. If left uncorrected, these potential weaknesses may result in deterioration of the repayment prospects for the loans or in the Company's credit position at some future date. Borrowers may be experiencing adverse operating trends (declining revenues or margins) or an ill proportioned balance sheet (e.g., increasing inventory without an increase in sales, high leverage, tight liquidity). Adverse economic or market conditions, such as interest rate increases or the entry of a new competitor, may also support a special mention rating. Nonfinancial reasons for rating a credit exposure special mention include management problems, pending litigation, an ineffective loan agreement or other material structural weakness, and any other significant deviation from prudent lending practices. A substandard loan with a commercial and consumer credit exposure is inadequately protected by the current sound worth and paying capacity of the obligor or of the collateral pledged, if any. Loans so classified have a well-defined weakness, or weaknesses, that jeopardize the liquidation of the debt by the borrower. They are characterized by the distinct possibility that the Company will sustain some loss if the deficiencies are not corrected. These loansrequire more intensive supervision by management. Substandard loans are generally characterized by current or expected unprofitable operations, inadequate debt service coverage, inadequate liquidity, or marginal capitalization. Repayment may depend on collateral or other credit risk mitigates. For some substandard loans, the likelihood of full collection of interest and principal may be in doubt and thus, placed on nonaccrual. For loans with a consumer credit exposure, loans that are 90 days or more past due or that have been placed on nonaccrual are considered substandard. Doubtfulloans have the weaknesses of substandardloans with the additional characteristic that the weaknesses make collection or liquidation in full questionable and there is a high probability of loss based on currently existing facts, conditions and values. The Company periodically reassesses its credit quality indicators and has revised its methodology in 2012 contributing to the increase in special mention credits over the previous periods. The following table identifies the Commercial and Consumer Credit Exposure of the Loan Portfolio by specific credit ratings: As of June 30, 2012 As of December 31, 2011 (in thousands) Pass Special Mention Substandard Doubtful Total Pass Special Mention Substandard Doubtful Total Real Estate: Construction & land development $ - $ $ $ 82 $ $ - $ Farmland - - 92 - 1 - 4 family - - Multifamily - - - Non-farm non-residential - - Total real estate - - Non-Real Estate: Agricultural - - - 34 - Commercial and industrial - 93 - Consumer and other 61 75 - 43 67 - Total Non-Real Estate - - Total loans before unearned income $ - $ - Less: unearned income ) ) Total loans net of unearned income $ $ 12 ASC 310-30 Loans The Company has loans that were acquired through the acquisition of Greensburg Bancshares, for which there was, at acquisition, evidence of deterioration of credit quality since origination and for which it is probable, at acquisition, that all contractually required payments would not be collected. These loans are subject to ASC Topic 310-30. The carrying amount of those loans is included in the balance sheet amounts of loans receivable at June 30, 2012. The amounts of loans subject to ASC Topic 310-30 at June 30, 2012 and December 31, 2011are as follows: June 30, 2012 December 31, 2011 (in thousands) Contractual Amount Carrying Value Contractual Amount Carrying Value Real Estate: Construction & land development $ Farmland - 1 - 4 family Multifamily - - - Non-farm non-residential Total real estate $ Non-real Estate: Agricultural - Commercial and industrial - Consumer and other - Total Non-Real Estate - Total $ Therehave beenno additional provisions made to the allowancefor loan losses subsequent to acquisition of these loans.The loans acquired in the acquisition of Greensburg Bancshares, that are within the scopeof Topic ASC 310-30, are not accounted for using the income recognition model of the Topic because the Company cannot reasonably estimate cash flows expected to be collected. 13 Note 5. Allowance for Loan Losses The allowance for loan losses is reviewed by the Company'smanagement on a monthly basis and additions thereto are recorded pursuant to the results of such reviews. In assessing the allowance,several internal and external factors that might impact the performance of individual loans are considered. These factors include, but are not limited to, economic conditions and their impact upon borrowers' ability to repay loans, respective industry trends, borrower estimates and independent appraisals. Periodic changes in these factors impactthe assessment of each loan and its overall impact on the allowance for loan losses. The monitoring of credit risk also extends to unfunded credit commitments, such as unused commercial credit lines and letters of credit.A reserve is establishedas needed forestimates of probable losses on such commitments. A summary of changes in the allowance for loan losses, by portfolio type, for the six months ended June 30, 2012 and 2011are as follows: As ofJune 30, 2012 Real Estate Loans: Non-Real Estate Loans: (in thousands) Construction and Land Development Farmland 1-4 Family Multi-family Non-farm non-residential Agricultural Commercial and Industrial Consumer and other Unallocated Total Allowance for Credit Losses: Beginning balance (12/31/11) $ $ 65 $ Charge-offs ) - ) - ) - ) Recoveries 7 1 21 - 1 59 - Provision ) 79 ) ) Ending Balance (6/30/12) $ $ 49 $ 60 $ $ $ 85 $ As ofJune 30, 2011 Real Estate Loans: Non-Real Estate Loans: (in thousands) Construction and Land Development Farmland 1-4 Family Multi-family Non-farm non-residential Agricultural Commercial and Industrial Consumer and other Unallocated Total Allowance for Credit Losses: Beginning balance (12/31/10) $ $ 46 $ 80 $ Charge-offs ) - ) - ) - ) Recoveries - - 87 - 10 3 98 - Provision (5 ) Ending Balance (6/30/11) $ $ 41 $ 94 $ 14 As ofJune 30, 2012 Real Estate Loans: Non-Real Estate Loans: (in thousands) Construction and Land Development Farmland 1-4 Family Multi-family Non-farm non-residential Agricultural Commercial and Industrial Consumer and other Unallocated Total Allowance individually evaluated for impairment $ $ - $ - $ 20 $ - $ - $ Allowance collectively evaluated for impairment 49 60 85 Allowanceat June 30, 2012 $ $ 49 $ 60 $ $ $ 85 $ Loans individually evaluated for impairment $ $ - $ - $ $ - $ - $ Loans collectively evaluated for impairment - Loansat June 30, 2012(before unearned income) $ - $ Unearned income ) Total loans net of unearned income $ As of December 31, 2011 Real Estate Loans: Non-Real Estate Loans: (in thousands) Construction and Land Development Farmland 1-4 Family Multi-family Non-farm non-residential Agricultural Commercial and Industrial Consumer and other Unallocated Total Allowance individually evaluated for impairment $ $ - $ - $ - $ - $ - $ Allowance collectively evaluated for impairment 65 79 Allowanceat December 31, 2011 $ $ 65 $ Loans individually evaluated for impairment $ $ - $ - $ $ - $ - $ Loans collectively evaluated for impairment - Loansat December 31, 2011(before unearned income) $ - $ Unearned income ) Total loans net of unearned income $ A loan is considered impaired when, based on current information and events, it is probable that the Company will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement. Factors considered by Management in determining impairment include payment status, collateral value and the probability of collecting scheduled principal and interest payments when due. Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired. Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record and the amount of the shortfall in relation to the principal and interest owed. Impairment is measured on a loan-by-loan basis for commercial and construction loans by either the present value of expected future cash flows discounted at the loan’s effective interest rate, the loan’s obtainable market price or the fair value of the collateral if the loan is collateral dependent. As an administrative matter, this process is only applied to impaired loans or relationships in excess of $250,000. Large groups of smaller balance homogeneous loans are collectively evaluated for impairment. Accordingly, individual consumer and residential loans are not separately identified for impairment disclosures, unless such loans are the subject of a restructuring agreement. 15 The following is a summary of impaired loans by class: As ofJune 30, 2012 (in thousands) Recorded Investment Unpaid Principal Balance Related Allowance Average Recorded Investment Interest Income Recognized Interest Income Cash Basis Impaired Loans with no related allowance: Real estate: Construction & land development $ $ $ - $ $ 34 $ 26 Farmland - 1 - 4 family - 48 Multifamily - Non-farm non-residential - Total Real Estate - Non-Real Estate: Agricultural - Commercial and industrial 8 8 - 30 1 Consumer and other - Total Non-Real Estate 8 8 - 30 1 Total Impaired Loans with no related allowance $ $ $ - $ $ $ Impaired Loans with an allowance recorded: Real estate: Construction & land development $ Farmland - 1 - 4 family 63 60 Multifamily Non-farm non-residential Total real estate Non-Real Estate: Agricultural - Commercial and industrial 20 11 - Consumer and other - Total Non-Real Estate 20 11 - Total Impaired Loans with an allowance recorded $ Total Impaired Loans $ 16 The following is a summary of impaired loans by class: As ofDecember 31, 2011 (in thousands) Recorded Investment Unpaid Principal Balance Related Allowance Average Recorded Investment Interest Income Recognized Interest Income Cash Basis Impaired Loans with no related allowance: Real estate: Construction & land development $ $ $ - $ $ 91 $ 64 Farmland - 1 - 4 family - 32 Multifamily - Non-farm non-residential - Total Real Estate - Non-Real Estate: Agricultural - Commercial and industrial - Consumer and other - Total Non-Real Estate - Total Impaired Loans with no related allowance $ $ $ - $ $ $ Impaired Loans with an allowance recorded: Real estate: Construction & land development $ Farmland - 1 - 4 family 57 56 Multifamily Non-farm non-residential Total real estate Non-Real Estate: Agricultural - Commercial and industrial - Consumer and other - Total Non-Real Estate - Total Impaired Loans with an allowance recorded $ Total Impaired Loans $ 17 A Troubled Debt Restructuring ("TDR") isconsidered such if the creditor for economic or legal reasons related to the debtor's financial difficulties grants a concession to the debtor that it would not otherwise consider. The modifications to the Company's TDRs were concessions on the interest rate charged. The effect of the modifications to the Company was a reduction in interest income. These loans still have an allocated reserve in the Company's reserve for loan losses. For the first six months of 2012, there were no loans restructured in a troubled debt restructuring. The following table identifies the Troubled Debt Restructurings as of June 30, 2012 and June 30, 2011: Troubled Debt Restructurings June 30, 2012 Accruing Loans (in thousands) Current 30-89 Days Past Due Nonaccrual Total TDRs Real Estate: Construction & land development
